
	
		I
		112th CONGRESS
		1st Session
		H. R. 682
		IN THE HOUSE OF REPRESENTATIVES
		
			February 11, 2011
			Mr. Sensenbrenner
			 (for himself and Mrs. Capito)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to increase
		  the contribution limits to dependent care flexible spending accounts and to
		  provide for a carryover of unused dependent care benefits.
	
	
		1.Increase in contribution
			 limits to dependent care flexible spending accounts
			(a)In
			 generalSection 125 of the Internal Revenue
			 Code of 1986 (relating to cafeteria plans) is amended by redesignating
			 subsections (i) and (j) as subsections (j) and (k), respectively, and by
			 inserting after subsection (h) the following new subsection:
				
					(i)Limitation on
				maximum annual benefits under dependent care flexible spending
				accounts
						(1)In
				generalFor purposes of this title, a plan or other arrangement
				shall not fail to be treated as a cafeteria plan or dependent care flexible
				spending arrangement merely because qualified benefits under such plan include
				a dependent care flexible spending arrangement under which the maximum annual
				benefit for the taxable year is not more than $3,750 ($7,500 in the case of a
				joint return).
						(2)Dependent care
				flexible spending arrangementFor purposes of this subsection,
				the term dependent care flexible spending arrangement means a
				flexible spending arrangement (as defined in section 106(c)) that is a
				qualified benefit and only permits reimbursement for expenses for dependent
				care
				assistance.
						.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to plan
			 years beginning after December 31, 2011.
			2.Carryover of unused
			 dependent care benefits in cafeteria plans and flexible spending
			 arrangements
			(a)In
			 generalSection 125 of the Internal Revenue
			 Code of 1986 (relating to cafeteria plans), as amended by section 1, is amended
			 by redesignating subsections (j) and (k) as subsections (k) and (l),
			 respectively, and by inserting after subsection (i) the following new
			 subsection:
				
					(j)Carryover of
				unused dependent care benefits
						(1)In
				generalFor purposes of this title, a plan or other arrangement
				shall not fail to be treated as a cafeteria plan or dependent care flexible
				spending arrangement (as defined in subsection (i)(2)) solely because qualified
				benefits under such plan include a dependent care flexible spending arrangement
				under which unused dependent care benefits may be carried forward to the
				succeeding plan year of such flexible spending arrangement.
						(2)Unused health
				benefitsFor purposes of this subsection, with respect to an
				employee, the term unused dependent care benefits means the excess
				of—
							(A)the maximum amount
				of reimbursement allowable to the employee during a plan year under a dependent
				care flexible spending arrangement, taking into account any election by the
				employee, over
							(B)the actual amount
				of reimbursement during such year under such
				arrangement.
							.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to plan
			 years ending after the date of the enactment of this Act.
			
